 1   AARON D. FORD
       Attorney General
 2   Jessica Perlick (Bar. No. 13218)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101
 5   (702) 486-3825 (phone)
     (702) 486-2377 (fax)
 6   JPerlick@ag.nv.gov
 7   Attorneys for Respondents
 8                                    UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10    ALEXANDER STEVEN KING,                               Case No. 3:18-cv-00202-RJC-WGC
11            Petitioner,                                       ORDER GRANTING UNOPPOSED
                                                               MOTION FOR ENLARGEMENT OF
12    vs.                                                      TIME TO FILE REPLY IN SUPPORT
                                                               OF MOTION TO DISMISS PETITION
13    RENEE BAKER, et al.,                                      FOR WRIT OF HABEAS CORPUS
                                                                         (ECF NO. 20)
14            Respondents.
                                                                          (THIRD REQUEST)
15

16

17          Respondents move this Court for an enlargement of time of 7 days from the current due date of

18   November 20, 2019, up to and including November 27, 2019, in which to file their reply in support of

19   the motion to dismiss King’s First Amended Petition for Writ of Habeas Corpus (ECF No. 20). This

20   Motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based

21   upon the attached declaration of counsel. This is the third enlargement of time sought by Respondents in

22   relation to this reply, and the request is brought in good faith and not for the purpose of delay.

23          DATED: November 20, 2019.

24    IT IS HEREBY ORDERED this 21st                       Submitted by:
      day of November, 2019.
25                                                         AARON D. FORD
                                                           Attorney General
26
                                                           By: /s/ Jessica Perlick
27    ___________________________                              Jessica Perlick (Bar. No. 13218)
      ROBERT C. JONES                                          Senior Deputy Attorney General
28
